Citation Nr: 1811614	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, including service in the Republic of Vietnam from March 1970 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in January 2013, April 2016, and March 2017 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Scleroderma was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's scleroderma is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for scleroderma have not been met. 38 U.S.C. §§ 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for scleroderma, which he asserts had its onset during service, or alternatively, was caused by in-service exposure to chemical agents, including Agent Orange and/or trichloroethylene (TCE).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes   that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, where a veteran served continuously for 90 days or more during         a period of war, or during peacetime service after December 31, 1946, and scleroderma becomes manifest to a degree of ten percent within one year from     the date of termination of such service, such disease shall be presumed to have  been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be presumed for certain diseases if a veteran was exposed to certain herbicide agents, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Scleroderma is not included in the list of diseases presumptively related to exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  

Upon review of the record, the Board finds that the probative evidence of record    is against a finding that the Veteran's scleroderma was incurred in or caused by service.

Service treatment records show that in December 1970, the Veteran sought treatment for a rash on his back and stomach, which had been present for the past 25 days.  A February 1972 report of medical examination indicates that the Veteran's skin was normal upon his discharge from active duty, and he reported being in good health.  

Thereafter, the record shows no skin or autoimmune symptoms until approximately 1986.  Although the Veteran claims that he was first diagnosed with scleroderma in the early 1970's, his assertion is not consistent with the evidence of record. Caluza    v. Brown, 7 Vet. App. 498 (1995) (finding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  A June 1988 letter from the Veteran's private rheumatologist indicates that at the time, the Veteran reported a two-year history of swelling in the hands, which left pressure marks and compromised grip strength, as well as blanching of the hands and fingers with cold exposure.  The letter indicates that based on the Veteran's symptoms of possible calcinosis, digital blanching with reactive hyperemia, heartburn, and puffy fingers, he likely had CREST syndrome variant of progressive systemic sclerosis.  Subsequent treatment records show that the diagnosis of systemic sclerosis, or scleroderma, was later confirmed.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements      the Veteran made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

During the March 2011 Board hearing, the Veteran testified that he conducted daily maintenance inspections on rough terrain forklifts in Vietnam, which required him to handle vehicle engines and parts that he believed had been cleaned with TCE, and unloaded numerous drums, which he believed may have contained TCE.  However, he acknowledged that he did not know for sure what was in the drums he handled. He also testified that he may have been exposed to TCE while cleaning M-16 rifles at an armory in the United States.  

VA attempted to verify the Veteran's claimed in-service exposure to TCE. However, 
a review of the Veteran's service personnel records revealed no information confirming 
the Veteran's claimed use or handling of TCE. Additionally, a May 2017 correspondence from the National Archives and Records Administration (NARA) indicates a review      of the Veteran's unit history records and a file on the organization of his unit likewise revealed no information regarding TCE or degreaser elements used by his unit.  

In July 2016, a VA rheumatologist reviewed the evidence of record and opined that the Veteran's scleroderma was less likely than not incurred in or caused by service.  With respect to the rash noted during service, the VA rheumatologist indicated there was no specific description or identifier regarding the etiology of the rash and that rashes can be caused by a variety of things.  Moreover, the VA rheumatologist noted that Veteran's first symptom of scleroderma was "puffy hands" noted in   1986 and therefore, concluded that the Veteran's scleroderma had no correlation     of etiology or timeline to the in-service rash.  

With respect to the Veteran's presumed Agent Orange exposure, the VA rheumatologist explained that there is no known association between exposure to Agent Orange and the development of scleroderma.  There is no competent opinion to the contrary.  

With respect to the Veteran's claimed TCE exposure, the VA rheumatologist noted that there was no documented exposure to chlorinated solvents, such as TCE; however, even if there were such exposure, it was less likely than not that the Veteran's scleroderma was due to that exposure.  Citing to relevant medical literature, the VA rheumatologist explained that the Veteran first experienced symptoms leading to the diagnosis of scleroderma in 1986; however, in most toxin-exposure-related scleroderma cases, symptoms manifest within five years of the exposure and that it was highly unlikely to develop scleroderma 14 to 16 years after a chemical exposure. The VA rheumatologist also noted that there was an established genetic predisposition to scleroderma, and the fact that the Veteran's brother reportedly had rheumatism could point to a familial predisposition to autoimmune disorders.  

The Board finds the opinions of the VA examiner to be highly probative and persuasive, as they are based on a review of the evidence of record, including       the Veteran's statements regarding the mechanism of injury, and are supported   with reasoned medical explanations, which include citations to relevant medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for         the conclusion that contributes to the probative value of a medical opinion).

In March 2011, the Veteran submitted medical literature coauthored by his private treatment provider, Dr. Medsger, and a letter from Dr. Medsger indicating that in cases of exposure-caused disease, it is difficult to know when scleroderma begins,  but it is likely that "silent" or "subclinical" diseases begins in advance of symptoms.  In April 2011, the Veteran submitted a medical opinion from Dr. Medsger, who indicated that he could not comment on the Veteran's claimed exposure to chemicals associated with the occurrence of scleroderma; however, if the Veteran's claimed exposure was documented, then it was at least as likely as not that his scleroderma was due to such exposure. He stated that his opinion was based on the atypical nature of the Veteran's scleroderma, including severe thickening of skin of the fingers, an excessive amount of calcinosis, and the absence of a scleroderma-specified blood antibody, which is found in 90 percent of patients.

The Board finds the opinion of Dr. Medsger to be less probative than the              VA examiner's opinion, as it is based on the precondition that the Veteran's claimed exposure to chemicals associated with the occurrence of scleroderma          is documented.  As noted above, there is no competent evidence of record establishing that the Veteran was exposed to TCE during service.    

Although the Veteran believes that his scleroderma is related to service, as a lay person, he has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). In this regard, the diagnosis and etiology of autoimmune disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his scleroderma is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for scleroderma is denied.  See Gilbert,     1 Vet. App. at 56.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for scleroderma is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


